Citation Nr: 1432289	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified in April 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2013 Board hearing, the Veteran's wife testified that he had been told at VA ear, nose and throat treatment that his hearing was getting worse.  The most recent VA examination was in April 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral sensorineural hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

VA treatment records to April 2011 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 2011 to the present before this issue is decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the treatment of the Veteran's service connected bilateral 


sensorineural hearing loss from April 2011 to the present and associate them with the evidentiary record.

2.  After all records requested above have been obtained or verified to be unobtainable, schedule the Veteran for a VA hearing examination.  The claims folder and any pertinent electronic records should be made available to the examiner for use in the study of this case, and the examination report should indicate that they have been reviewed.  All indicated tests and studies should be conducted.  In addition to audiological testing, the examiner should comment on the effects of the Veteran's hearing loss on his everyday life. 

3.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



